Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21, 24, 26, 27, 29, 31, 32, 34, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0103492) (“Akkarakaran”) in view of Rahman et al. (US 2016/0323022) (“Rahman”).
For claims 20, 27, and 36; Akkarakaran discloses:  in a base station of a wireless telecommunications system comprising multiple radiating elements, the method comprising: modifying a number of uplink or downlink information streams, each information stream corresponding to an element in a space sampling basis for the system, wherein, in the downlink, the space sampling basis is configured so that the number of information streams is the same as the number of radiating elements of the system, and in the uplink, the space sampling basis is configured using a composite antenna derived from multiple radiating elements of the system to form a synthesized beam (paragraph 81:  different antenna configurations may be used for reception and transmission at one or both of the transceivers (e.g., a wireless device receiving on the downlink and another wireless device transmitting on the uplink), For example, a wireless device, such as a base station (BS) (e.g., or a peer-to-peer device or device-to-device) may perform beamforming separately to multiple UEs simultaneously on the downlink using antenna sub-arrays; however, the wireless device may combine those beams into a single beam to receive only from one of those UEs on the uplink).
Akkarakaran does not expressly disclose, but Rahman from similar fields of endeavor teaches:  wherein, in the uplink, an uplink signal is decomposed on an orthogonal or quasi-orthogonal basis, the orthogonal or quasi-orthogonal basis being adapted to an uplink space channel size (paragraph 384:  UE is configured with another codebook parameter b.sub.d where d=1,2 for the beam group type in the first stage codebook (W1). For example: if b.sub.d=0, the beam groups consist of closely spaced or adjacent beams in dimension d; and if b.sub.d=1, the beam groups consist of widely spaced or orthogonal beam pairs in dimension d).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the UE configurations as described by Rahman in the beamforming as described by Akkarakaran.  The motivation is to improve uplink performance.
For claims 21 and 32; Akkarakaran discloses:  matching the synthesized beam to an uplink space channel size for a user equipment, UE, whereby to enable decomposition of an uplink signal from the UE using the synthesised beam (paragraph 81:  different antenna configurations may be used for reception and transmission at one or both of the transceivers (e.g., a wireless device receiving on the downlink and another wireless device transmitting on the uplink), For example, a wireless device, such as a base station (BS) (e.g., or a peer-to-peer device or device-to-device) may perform beamforming separately to multiple UEs simultaneously on the downlink using antenna sub-arrays; however, the wireless device may combine those beams into a single beam to receive only from one of those UEs on the uplink).
For claims 24, 29, and 37; Akkarakaran discloses:  instantiating uplink signal processing per synthesised beam (paragraph 81:  different antenna configurations may be used for reception and transmission at one or both of the transceivers (e.g., a wireless device receiving on the downlink and another wireless device transmitting on the uplink), For example, a wireless device, such as a base station (BS) (e.g., or a peer-to-peer device or device-to-device) may perform beamforming separately to multiple UEs simultaneously on the downlink using antenna sub-arrays; however, the wireless device may combine those beams into a single beam to receive only from one of those UEs on the uplink).
For claim 26; Akkarakaran discloses:  wherein the system is a Multiple-Input Multiple-Output, MIMO system (paragraph 61:  At the BS 110, a transmit processor 420 may receive data from a data source 412 and control information from a controller/processor… A transmit (TX) multiple-input multiple-output (MIMO) processor 430 may perform spatial processing (e.g., precoding) on the data symbols, the control symbols, and/or the reference symbols, if applicable, and may provide output symbol streams to the modulators (MODs) 432a through 432t).
For claim 31; Akkarakaran discloses:  the apparatus is a base station of a wireless telecommunications systems (paragraph 81:  different antenna configurations may be used for reception and transmission at one or both of the transceivers (e.g., a wireless device receiving on the downlink and another wireless device transmitting on the uplink), For example, a wireless device, such as a base station (BS) (e.g., or a peer-to-peer device or device-to-device) may perform beamforming separately to multiple UEs simultaneously on the downlink using antenna sub-arrays; however, the wireless device may combine those beams into a single beam to receive only from one of those UEs on the uplink).
For claim 34; Akkarakaran discloses:  the apparatus is an antenna (paragraph 61:  At the BS 110, a transmit processor 420 may receive data from a data source 412 and control information from a controller/processor… A transmit (TX) multiple-input multiple-output (MIMO) processor 430 may perform spatial processing (e.g., precoding) on the data symbols, the control symbols, and/or the reference symbols, if applicable, and may provide output symbol streams to the modulators (MODs) 432a through 432t).

Claim 22, 23, 28, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Rahman as applied to claim 20 above, and further in view of Lim et al. (US 2017/0238294) (“Lim”).
For claims 22 and 33; Akkarakaran discloses the subject matter in claim 20 as described above in the office action.
Akkarakaran does not expressly disclose, but Lim from similar fields of endeavor teaches:  forming multiple beams (paragraph 121:  The beamforming unit 240 can identify one DL Tx beam and one UL Rx beam configuring each of a plurality of beam combinations (or UE combinations) based on beam pattern control information provided from the controller).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the UE configurations as described by Lim in the beamforming as described by Akkarakaran.  The motivation is to improve uplink performance.
For claims 23, 28, and 35; Akkarakaran discloses the subject matter in claim 22 as described above in the office action.
Akkarakaran does not expressly disclose, but Lim from similar fields of endeavor teaches:  the number of beams is configured to match the number of uplink UEs served by the system (paragraph 121:  The beamforming unit 240 can identify one DL Tx beam and one UL Rx beam configuring each of a plurality of beam combinations (or UE combinations) based on beam pattern control information provided from the controller).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the UE configurations as described by Lim in the beamforming as described by Akkarakaran.  The motivation is to improve uplink performance.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Rahman in view of Lim as applied to claim 22 above, and further in view of Oteri et al. (US 2019/0260446) (“Oteri”).
For claim 25; Akkarakaran discloses the subject matter in claim 22 as described above in the office action.
Akkarakaran does not expressly disclose, but Oteri from similar fields of endeavor teaches:  the space between two beams is smaller than half the channel angular spreading (paragraph 121:  FIG. 18 is an example of channel bonding with OFDMA and multiple spatial beams per sub-channel; four spatial beams per channel).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the beamforming as described by Oteri in the beamforming as described by Akkarakaran.  The motivation is to improve resource usage.

Claims 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran in view of Rahman as applied to claim 27 above, and further in view of Oteri et al. (US 2019/0260446) (“Oteri”).
For claims 30 and 38; Akkarakaran discloses the subject matter in claim 27 as described above in the office action.
Akkarakaran does not expressly disclose, but Oteri from similar fields of endeavor teaches:  the space between two beams is smaller than half the channel angular spreading (paragraph 121:  FIG. 18 is an example of channel bonding with OFDMA and multiple spatial beams per sub-channel; four spatial beams per channel).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the beamforming as described by Oteri in the beamforming as described by Akkarakaran.  The motivation is to improve resource usage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yao et al. (US 2020/0187128); Yao discloses uplink receive beam group, i.e. synthesized beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466